 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDto her seniority or other rights and privileges, and make her whole for any loss ofpay she may have suffered by reason of the discrimination against her, by paymentto her of a sum of money equal to that which she would normally have earned aswages from the date of the discrimination to the date of the offer of reinstatement,less her net earnings during such period, in accordance with the Board policy setforth in F.W. Woolworth Company,90 NLRB 289, andCrossett Lumber Company,8 NLRB 440.Itwill further be recommended that the Employer, upon reasonable request, makeavailable to the Board and its agents all payroll and other records pertinent to theanalysis of the amount due as backpay.Since the violations of the Act which the Employer committed are closely relatedto other unfair labor practices proscribed by the Act, and the danger of theircommission in the future is reasonably to be anticipated from its past conduct, thepreventive purposes of the Act may be thwarted unless the recommendations arecoextensive with the threatTo effectuate the policies of the Act, therefore, it willbe recommended that the Employer cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.As to the disposition of Jewel Lamb's ballot, an issue in Case No. 14-RC-3463,itwill be recommended that the Employer's challenge of said ballot be overruled,and that her ballot be counted, since as an employee she was clearly eligible to vote.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 688, Warehouse & Distribution Workers, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, is alabor organization within the meaning of Section 2(5) of the Act.2.By discriminatorily discharging employee Jewel Lamb to discourage mem-bership and activity in the above-named labor organization, and thereby interferingwith, restraining, and coercing employees in the exercise of rights guaranteed inSection 7 of the Act, the Employer was engaged in unfair labor practices withinthe meaning of Section 8 (a) (3) and (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]John H.Harland Company1andOffice Employees InternationalUnion,Local386,AFL-CIO,Petitioner.Case No. 19-RC--818.May 5, 1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ernest W. Dean, Jr., hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The name ofthe Employerappears as corrected at the hearing.127 NLRB No. 83. JOHN H. HARLAND COMPANY5892.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a single unit of production andmaintenance employees at the Employer's Orlando, Florida, plant,including office clerical employees and group leaders, but excludingsalesmen and the secretary to the plant manager. In the alternative,it would represent production and maintenance employees in one unitand office clerical employees in another unit.The Employer agreeswith the Petitioner that a single plantwide unit, including officeclerical employees, is appropriate, but contrary to the Petitioner, theEmployer would include in any unit or units found appropriate, thesecretary to the plant manager and the salesmen, and exclude thegroup leaders as supervisors.The Employer manufactures and processes check forms for bankslocated in the Southeastern United States. It employs 5 office cleri-cal employees and approximately 35 production and maintenanceemployees, pressmen, bindery employees, compositors, printers, proof-readers, paper cutters, stockroom men, and porters.There is no his-tory of collective bargaining on behalf of any of the employees of theEmployer at the plant involved herein.The office clerical employeeswork in a room separated from the plant by a glass partition. Theyperform only office clerical duties and do not work with productionand maintenance employees.The office clerical employees are sepa-rately supervised by the plant manager. In the absence of a bargain-ing history of inclusion of office clericals in a production and mainte-nance unit, it is the Board's policy to exclude office clerical employeesfrom units of manual workers in manufacturing industries even wherethe parties agree to combine them in a single unit.2Here, althoughthe parties have agreed to such inclusion, there is no history of suchinclusion.Accordingly, we shall establish a separate unit of officeclerical employees and a separate unit of production and maintenanceemployees.3There remains for consideration the unit placement of the secretaryto the plant manager, the salesmen, and the group leaders.Secretary to the plant manager:The Petitioner contends that this2 SeeMarston Corporation,120 NLRB 76, 78;Charles Bruning Company, Inc.,126NLRB 140, particularly footnote 3.'Although the Petitioner has submitted a sufficient showing of interest in the overallunit, no information has been submitted as to its interest with respect to the office-clerical unit here found appropriate.The election among these employees directed belowis therefore conditioned on the ascertainment by the Regional Director, before such elec-tion is held, that the Petitioner has a sufficient interest among these employees 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee performs confidential duties and should be excluded.Therecord shows that she performs the usual duties of a stenographer.She does not have access to personal files of employees, and does notassist or act in a confidential capacity to persons who formulate, de-termine, and effectuate management policies in the field of labor rela-tions.We therefore find that the secretary to the plant manager isnot a confidential employee,' and we shall include her in the unit ofoffice clerical employees.Salesmen:The Employer employs two salesmen, one of whom isassigned the territory of Florida, north of Orlando, and the other isassigned the territory of Florida, south of Orlando.They cover theirterritory 4 days a week and report to the plant 1 day a week. Theydo not work with production workers or office clerical employees andtheir contact with these employees is infrequent.They are supervisedby the plant manager.Unlike the plant employees, who are paid onan hourly basis, the salesmen are paid a salary plus commission. Their-income , is 50 percent higher than that of the highest paid productionworker.We conclude that the salesmen have no substantial commu-nity of interest with the production and maintenance employees orwith the office clerical employees, and in accord with our usual prac-tice, and in agreement with the Petitioner, we shall exclude the sales-men from the units.5Group leaders :There are three group leaders, Smith, Young, andWint, whom the Petitioner would include and the Employer wouldexclude.These 3 individuals are in charge of departments contain-ing from 3 to 23 production or maintenance employees. They havepower to approve or disapprove the hiring of applicants for employ-ment, and they may discipline or discharge employees who work intheir respective groups.Young is in charge of the entire plant duringthe night shift.On the basis of the foregoing, we find that the threegroup leaders are supervisors and we shall exclude them.We find that the following groups of employees at the Employer'sOrlando, Florida, plant, excluding from each unit salesmen, guards,group leaders, and all other supervisors as defined in the Act, con-stitute separate units appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:(a)Office clerical employees, including office typists, office clerks,and the secretary to the plant manager.(b)All production and maintenance employees, including press-men, bindery employees, compositors, printers, proofreaders, papercutters, stockroom men, and porters.[Text of Direction of Elections omitted from publication.]4 The B. F. Goodrich Company,115 NLRB 722,723-725.5 Ozark Manufacturing and Supply Company,108 NLRB 1476, 1477.